Title: To Thomas Jefferson from La Rochefoucauld, [1786?]
From: La Rochefoucauld-Liancourt, François Alexandre Frédéric, Duc de
To: Jefferson, Thomas



Mardi matin. [1786?]

Le Duc de la Rochefoucauld est bien fâché de ne pouvoir pas se rendre Vendredi à l’invitation de Monsieur Jefferson; il estengagé  pour ce jour là à un diner de famille; il aura l’honneur d’aller chercher Monsieur Jefferson quelque matin, et delui demander même s’il le permet quelques éclaircissemens sur la Description de la Virginie.
